Name: Commission Regulation (EC) No 1248/2004 of 7 July 2004 laying down transitional measures for certain import and export licences for trade in agricultural products between the Community as constituted on 30 April 2004 and the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: agricultural activity;  European construction;  tariff policy
 Date Published: nan

 8.7.2004 EN Official Journal of the European Union L 237/11 COMMISSION REGULATION (EC) No 1248/2004 of 7 July 2004 laying down transitional measures for certain import and export licences for trade in agricultural products between the Community as constituted on 30 April 2004 and the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first paragraph of Article 41 thereof, Whereas: (1) Until 30 April 2004, trade in agricultural products between the Community and the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia was subject to the presentation of an import or export licence. As of 1 May 2004, these licences can no longer be used for such trade. (2) Certain licences that are still valid after 30 April 2004 have not been used at all or have been used only partially. Commitments entered into in connection with these licences must be fulfilled, failing which the security lodged would be forfeited. Given that such commitments are no longer applicable, they should be cancelled and the securities lodged should be released. (3) The measures provided for in this Regulation are in accordance with the opinions of all the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 As regards import and export licences and advance-fixing certificates, the securities lodged shall, at the request of the interested parties, be released, provided that:  the country of destination, origin or provenance marked in these licences or certificates is the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia or Slovakia,  their validity had not expired on 1 May 2004,  they had been used only partially or not at all by that date. The first subparagraph shall also apply to licences and certificates for which the country of destination, origin or provenance is marked as CEEC, providing the operator can prove to the satisfaction of the competent authorities that this was an operation to or from a Member State referred to in the first subparagraph. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 2004. For the Commission Franz FISCHLER Member of the Commission